Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are currently pending and the claims filed on 04/18/2022 are acknowledged.  

Withdrawn objection/ rejections:
Applicant's response filed 04/18/2022 is acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimers filed on 04/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of patent nos. 9775346; 10561698; 10849952 have been reviewed and are accepted.  The terminal disclaimers have been recorded.


New Grounds of rejections --- as necessitated by amendment

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 4-5 depending from claim 1 recite “the mineral salts” in line 1, but which lacks sufficient antecedent basis because claim 1 does not require “mineral salts”. 
Claim 6 depending from claim 1 recite “the skin protectant” in line 1, but which lacks sufficient antecedent basis because claim 1 does not require “skin protectant”.  

Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Each claim 4-6 depending from claim 1 does not further limit “mineral salts” and “skin protectant” because claim 1  does not recite them any longer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-18 are rejected under 35 USC 103 as being obvious over Wegner et al. (US2014/0364509A1, IDS of 10/29/2020) in view of Galley et al. (US2009/0175808A1, IDS of 10/29/2020).

Applicant claims a hand sanitizing composition (instant claims 1-17) and a method of manufacturing a hand sanitizer (instant claim 18).
Please note that the phrase “consisting essentially of" of instant claim 17 is construed as equivalent to "comprising" under the broadest reasonable claim interpretation policy, and thus, claim 17 using “consisting essentially of” is interpreted to recite the same subject matter of claim 1 using “comprising”. In this respect, see MPEP 2111.03 states that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Wegner teaches a hand/skin sanitizing composition (e.g., [0001]-[0006], [0034], etc.) comprising:
a. water as a solvent and carrier in an amount of about 23% ([0055] and [0091]) in the form of emulsion, liquids, gel form ([0006], [0055], [0082], [0161]); 
b. tetrasodium EDTA and citrate-type chelating agent in an amount of about 0% -1.5% ([0059]-[0060]) which overlaps the claimed range of about 0.001%-about 0.1%; 
c. benzethonium chloride as a preservative in an amount of about 0.2% to about 1% ([0061]-[0062]) which overlaps or inside the claimed range of about 0.1%-about 1.0%;
d. skin conditioner including behentrimonium chloride in an amount of about 0.01 to 3% ([0053]-[0054]) which overlaps the claimed range of about 0.1%-about 9%; 
e. glycerin in an amount of less than 1.0% ([0010]); 
f. surfactant in an amount of 0.5%-10% (e.g., [0070]-[0071]) which is within the claimed range of about 0.02%-about 7.9% 
g. mineral salt  such as alkali metal phosphates and alkali sulphate as pH-adjusting compound in an amount of about 0.05%-about 3.5% ([0074]-[0075]) (instant claims 4-5). Please note that the instantly claimed mineral salts of instant claims 4-5 other than those of the prior art would be functionally equivalent to those of the prior art, in the absence of evidence to the contrary; 
h. skin protectant such as allantoin in an amount of about 0.05%-about 2% ([0051]-[0054]) (instant claim 6); 
i. antioxidant such as ascorbic acid, retinol which are vitamins in an amount of about 0.001% to about 2% ([0077]-[0078]) and vitamin E less than 1.0% ([0010]) which overlaps the claimed range of about 0.01%-about 1.4%; 
j. benzalkonium chloride as preservative in an amount of about 0-3% or 0.1% to about 2% ([0061]-[0062]) which overlaps or inside the claimed range of about 0.01%-about 0.13%. Please note preservative (j) of the prior art with overlapping amount would have implicitly had sanitize hands during the use of the composition, in the absence of evidence to the contrary. 
In light of the foregoing, Wegner teaches instant claims 1, 17 and 18, in part, and instant claims 4-6.
Wegner further teaches cetrimonium chloride in an amount of 0%-3% or about 0.1%-2% ([0061]-[0062]) which overlaps the claimed range of about 1%-about 9% (instant claim 2). 
Wegner teaches non-ionic, anionic, cationic, amphoteric or zwitterionic surfactant other than dimethicone or PEG ([0070]) in an amount of about 0.5%-10% ([0071]) which overlaps the claimed range of between about 0.1% to about 1.4%(instant claim 3, in part). 
Wegner teaches aloe vera as one of skin conditioner in an amount of about 0.05%-2% ([0051] & [0054]) which overlaps the claimed range of about 0.1% to about 1.4%(instant claim 7). 
Wegner teaches vitamin E acetate ([0091]) (instant claim 8). 
Wegner teaches hyaluronate as the skin conditioner in an amount of about 0.05%-2% ([0051] & [0054]) which overlaps the claimed range of about 0.02% to about 2.0%. The claimed hyaluronic acid is functionally equivalent to hyaluronate of prior art (instant claim 9). 
Wegner teaches betaine as the skin conditioner (claim 19 of prior art) in an amount of about 0.05%-2% ([0051] & [0054]) which overlaps the claimed range of 0.02% to about 3.0% (instant claim 10). 
Wegner teaches behentrimonium chloride as the skin conditioner (claim 19 of prior art) in an amount of about 0.05%-2% ([0051] & [0054]) which overlaps the claimed range of about 1.0% to about 9.0%.  It is noted that behentrimonium chloride of prior art is functionally equivalent to the claimed behentrimonium methosulfate because both are well known as behentrimonium-class conditioning agent as evidenced by The Natural Haven, 2009, pp. 1-5 (instant claim 11). 
Wegner teaches surfactant such as dimethicone in an amount of 0.5%-10% (e.g., [0069]) which is within the claimed range of about 0.5%-about 4.0% (instant claim 12).
Wegner teaches hydroxyethyl cellulose or hydroxypropyl ethylcellulose as thickener ([0063]) and teaches that the amount of thickener in the composition depends on the desired viscosity of the composition ([0064]). It is noted that hydroxypropyl ethylcellulose or hydroxyethyl cellulose would be functionally equivalent to the claimed hydroxyethyl ethyl cellulose in the absence of evidence to the contrary. It is noted that instant publication at ([0074]) supports that. (instant claim 13, in part). 
Wegner teaches phenoxyethanol as preservative in an amount of 0.1-2% (e.g., [0061]-[0062]) which overlaps the claimed range of about 0.1%-about 1.4% (instant claim 14).
Wegner teaches caprylyl glycol as the skin conditioner in an amount of about 0.05%-2% ([0051] & [0054]) which overlaps the claimed range of about 0.1%-about 1.4% (instant claim 15). 
Wegner teaches carbomer as thickener ([0063]) (instant claim 16, in part). 
Wegner teaches the composition can be prepared by any of a number of known art techniques and a part of the water is supplied to a suitable mixing vessel further provided with a stirrer or agitator, and while stirring, the remaining constituents are added to the mixing vessel, including any final amount of water needed to provide to 100% wt. of the intended composition ([0083]) (instant claim 18).
Wegner teaches the composition comprises carrier such as water, e.g., deionized water or softened water and the water provided as part of the concentrate can be relatively free of hardness and the deionized water removes a portion of the dissolved solids, and the amount of water will vary based on the particular form of the composition, water thin liquid, gel, emulsion, etc. ([0055]). 
However, Wegner does not expressly teach higher amount of water as instantly claimed; and thickener amount of instant claim 13.  
Galley teaches a composition for the delivery of actives into the skin and/or hair and in the regulation of the condition of the skin and/or hair (abstract) such as body wash, lotion, etc.; further teaches liquid form such as oil-in-water emulsion ([0030]) and the composition comprises an aqueous dispersion of oil bodies and the ratio of oil bodies to aqueous phase is 1:10; and water provides the continuous phase and the composition comprises water in an amount of 10-90% or 12-80% ([0044]-[0045]) and the composition comprises carrier such as hydrophilic carrier, e.g., water, and in case of the oil-in-water emulsion, the water is present in an amount of 65-95% ([0061]-[0062]) which overlaps the instant range of about 75 to about 96%. As the thickener, Galley teaches HPMC, HEC, amine oxide, polyvinyl alcohol, fatty alcohol, etc. in an amount of about 0.5 to about 10% ([0069]) which overlaps the instant range of about 0.1 to about 2.4%. In particular, Example 4 teaches moisturizing body exfoliator comprising oil cured, polyethylene, glycerin, glyceryl polymethacrylate, butylene glycol, HEC, cross-polymer, hydrogenated vegetable oil beads, TEA, preservative, fragrance, water wherein the water is contained in an amount of 66.8%; Example 5 teaches facial cleanser comprising oil curd, paraffinic liquidum, glycerin, dimethicone, sodium citrate, carbomer, potassium hydroxide, preservative, fragrance, and water wherein the water is contained in an amount of about 63%; Example 6 teaches a moisture lotion comprising oil curd, glycerin, dimethicone, carbomer, xanthan gum, tetrasodium EDTA, potassium hydroxide, preservative, fragrance and water wherein the water is contained in an amount of about 63%; Example 7 teaches baby moisture cream comprising oil curd, glycerin, isopropyl palmitate, carbomer, tetrasodium EDTA, potassium hydroxide, preservative, fragrance, and water wherein the water is contained in an amount of 75% which touches the claimed value “75%”. That is, Galley teaches similar and conventional ingredients used in the cosmetic field as in Wegner, and requires more than 75% or more of water. Further, Galley teaches as the surfactant cocoamidopropyl betaine ([0138]) and Tween (ethoxylated sorbitan esters = polysorbate) as the emulsifier ([0067]).  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Wegner is that Wegner does not expressly teach the amount of thickener such as hydroxyethyl ethylcellulose and carbomer of instant claims 13 and 16. 
2.  The difference between the instant application and Wegner is that Wegner does not expressly teach about 75%-about 96% of water of instant claims 1, 17 and 18; and about 0.1 to about 2.4% of thickener of instant claim 13. The deficiencies are cured by Galley.  
3. The difference between the instant application and Wegner/Galley is that Wegner/Galley does not expressly teach the exact ranges of the ingredients of instantly claimed; and mixing order of instant claim 18. 
4. The difference between the instant application and Wegner/Galley is that Wegner/Galley does not expressly teach the specific embodiments as instantly claimed. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize or determine the amounts of thickener such as hydroxyethyl ethylcellulose and carbomer with the claimed amounts because, as taught by Wegner ([0064]), the amount of thickener varies depending on the intended viscosity of the composition and therefore the ordinary artisan would easily determine the amount of thickener without undue experimentation, in the absence of criticality evidence. 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to increase the amount, e.g., 23% of water with the claimed amount of about 75%-about 96% and produce the claimed invention.  One of the ordinary skilled in the art would have been motivated to do so because Wegner teaches various types of formulation such as liquids, gels, emulsions ([0006]) and to prepare such liquid forms, the ordinary artisan would increase water amount to prepare the claimed composition. Wegner teaches water as carrier or solvent to remove a portion of the dissolved solid and the amount varies based on the particular form of the composition. In the form of liquid formulation, the ordinary artisan would increase the amount of water to substantially remove a portion of dissolved solids for that purpose by also adjusting the amounts of alcohol and other preservatives, in the absence of criticality evidence.  Further, Galley teaches the cosmetic composition containing 10-90% or 75% of water. In the form of liquid formulation, e.g., oil-in-water emulsion, the ordinary artisan would increase the amount of carrier water as a matter of choice or design, as taught by Galley ([0061]-[0062]). From the teachings of prior art including Wegner and Galley, depending on the type of liquid formulation, such amount of water would be optimized and adjusted and therefore, increasing water amount would not be inventive, in the absence of criticality evidence. Further, higher amount of water as taught by Galley would provide no or little amount of alcohol in the sanitizing composition.
  Further, Wegner teaches surfactants but does not expressly teach polysorbate 20 (=Tween 20=polyethoxylated sorbitan ester 20). However, Galley teaches such polysorbate type as the emulsifier for that oil-in-water emulsion. Such selection of polysorbate 20 would not be inventive because it would have achieved no more than the predictable results in the absence of evidence to the contrary. 
Further, Wegner teaches betaine as the conditioner, but does not expressly teach specific named cocamidopropyl betaine. However, Galley teaches such exemplified cocamidopropyl betaine in amount of 4% which would have yielded no more than the predictable enhanced skin properties and the amount is within the claimed amount of 1.0%-about 9%.
Further, although Wegner teaches the amount of thickener varies depending on intended viscosity ([0064]), Galley teaches the relevant overlapping amount of about 0.5 to about 10% and therefore, the Galley amount would be optimized to achieve the instant amount from the standpoint of the ordinary artisan, in the absence of criticality evidence. See also MPEP 2144.05 of below section 3.    
3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior art ranges overlap the claimed ranges. In this respect, see MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, in the absence of criticality evidence, the claimed ranges are obvious from the prior art ranges.  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conventional preparation steps of the composition of the prior art with the claimed method steps. One of ordinary skill in the art would have been motivated to do this because the claimed ingredients are very similar to conventional cosmetic ingredients of prior art and they must be mixed to produce the final composition. The order in which you mix them is irrelevant absent unexpected results.  See MPEP 2144.03 IV: “See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”
4. The claimed ingredients are conventional agents known in the hand sanitizing composition as taught by Wegner/Galley. 
One of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. 
Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the references but the references (e.g., Wegner/Galley) does not disclose the specific combination of variables in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the disclosed elements and embodiments of water, tetrasodium EDTA, benzethonium chloride, behentrimonium chloride, glycerin, surfactant, mineral salts, skin protectant, vitamin antioxidant, benzalkonium chloride and their overlapping amounts to prepare the claimed composition.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the claimed composition is within the purview of the ordinary skilled artisan upon reading the cited reference would yield predictable results.

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that amended claims include limitations not taught by the cited art and in particular the cited art does not teach the limitations of claim 17 using “consisting essentially of”.
The Examiner responds that as noted in the body of action, Wegner in view of Galley would achieve claims 1, 17 and 18; and “consisting essentially of” in claim 17 is seen as “comprising” unless there is evidence to the contrary. In this context, please see case law stating that applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).
In light of the foregoing, applicant’s arguments are not persuasive and the 103 rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613